Petitioner passed a civil service exam for the position of *319bridge and tunnel officer with the Triborough Bridge and Tunnel Authority. On October 16, 1987, he was notified that he had been placed on an eligible list, as number 1624, and directed to appear for a medical exam on November 21, 1987. On December 7, 1987, petitioner was informed, in writing, that he was medically unqualified for the position due to a "bilateral hearing defect”. Although petitioner brought a timely administrative appeal in December 1987, the city’s Department of Personnel informed him that since the eligible list was terminated on October 19, 1987, "there [would] be no. further processing of [his] medical appeal.” The instant proceeding was then commenced. The IAS court granted the municipal respondents’ cross motion to dismiss the petition on the ground of failure to state a cause of action. We affirm.
Petitioner’s successful completion of a civil service examination does not entitle him to a mandatory right of appointment or any other legally protectable interest. (Matter of Cassidy v Municipal Civ. Serv. Commn., 37 NY2d 526.) Moreover, appointments to civil service positions can only be made from current eligible lists. Once the eligible list upon which petitioner appeared expired, the court and the appointing agency are without power to appoint such applicant to the position sought. (Matter of Deas v Levitt, 73 NY2d 525; Matter of Tanzosh v New York City Civ. Serv. Commn., 44 NY2d 906; see, Hurley v Board of Educ., 270 NY 275.) Since petitioner failed to commence the instant action before the expiration of the eligible list, he is not entitled to the relief sought herein. (See, Matter of Deas v Levitt, supra, at 531.)
We have considered petitioner’s other claims and find them to be without merit. Concur—Sullivan, J. P., Ross, Rosenberger, Kassal and Wallach, JJ.